DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21 and 27 are amended. Claims 1-20 and 25 are cancelled. Claims 37-40 and 42 are withdrawn. Claims 43 and 44 are newly added. Claims 21-24, 26-36, 41 and 43-44 are presently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Claim Interpretation
Regarding claim 21, the preamble requires the homogenized tobacco material to be “for an aerosol generating article for generating an aerosol upon heating” (lines 1-2). This limitation is considered to not limit the claim since the body of the claim sets forth all limitations of the claimed tobacco material whereas the preamble recites only the intended use of the claimed tobacco material. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. Therefore, for the purposes of this Office action, the limitation will not be given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 22, claim 21 requires the casting the homogenized slurry onto a moving belt and subsequently incorporation a porous reinforcement sheet into the cast homogenized slurry, while the instant claim requires applying the porous reinforcement sheet to the belt before casting the slurry. The instant claim therefore broadens claim 21 since it is impossible for a single process to perform two steps in different orders.

Regarding claim 24, claim 21 requires the casting the homogenized slurry onto a moving belt and subsequently incorporation a porous reinforcement sheet into the cast homogenized slurry, while the instant claim requires applying the porous reinforcement sheet to the belt before casting the slurry. .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 23-30, 34, 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) and Mua (US 8,136,533).

Regarding claims 21 and 44, Schmidt discloses manufacturing reconstituted tobacco by casting a tobacco slurry (column 2, lines 13-21) onto a continuous stainless steel belt as specified in Bandel (column 4, lines 66-68, column 5, lines 1-9) and dried to form a tobacco sheet (column 5, lines 10-31). The tobacco slurry is formed from tobacco powder (column 4, line 42-57). The sheet has a tensile strength that is greater in the longitudinal direction than the transverse direction (column 6, lines 5-19). Schmidt does not explicitly disclose (a) the continuous belt moving, (b) a porous reinforcement sheet having a weight between 2 and 10 weight percent of the homogenized tobacco material, (c) incorporating the sheet into the cast tobacco slurry, and (d) providing glycerin in the slurry.
Regarding (a), Bandel teaches an endless forming surface belt that moves in the clockwise direction as indicated by an arrow (figure).

Regarding (b), Grunwald teaches a tobacco sheet having better strength than other tobacco sheets (column 1, lines 68-71) by using a reinforcing skeleton made from fleece (column 4, lines 53-60), which is considered to meet the claim limitation of a natural material. The fleece is porous (figure 1, reference numeral 1), extends laterally across the entire sheet (column 4, lines 53-60, figure 1, reference numerals 1, 2), and has a weight of between 2.5 and 50 percent of the total weight of the tobacco containing foil (column 2, lines 63-72). Glycerin can also be added as a humidifying agents 9 To make the sheet, tobacco is made into a slurry (column 3, lines 20-28) and applied to the fleece to form the sheet (column 4, lines 68-75).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconstituted tobacco of Schmidt with the reinforcing skeleton of Grunwald. One would have been motivated to do so since Grunwald teaches a reinforcing sheet that improves the strength of a tobacco sheet. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the order of Grunwald and apply the fleece to the previously applied tobacco slurry since slurries are fluent materials that can encapsulate to surround a mesh applied to one of its surfaces. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).
Regarding (d), Mua teaches a smoking having an article having a reconstituted tobacco wrap with a glycerin humectant added to the sheet to provide pliability (column 2, lines 42-52) at a concentration of from about 8% to about 30% (column 2, lines 19-31). The glycerin is added to a slurry that is subsequently cast onto a belt to be formed into a sheet (column 12, lines 63-67, column 13, lines 1-27). Applicant’s specification teaches that glycerin is an aerosol former (page 1, line 34).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the slurry of Schmidt with the glycerin of Mua. One would have been motivated to do so since Mua teaches that adding glycerin provides pliability to cast tobacco sheets.

Regarding claim 23, Grunwald teaches that the tobacco slurry is applied to the upper side fleece and surround the fleece, which is considered to meet the claim limitation of incorporating (column 4, lines 61-62, figure 2, reference numeral 2).

Regarding claim 25, Grunwald teaches that the cellulosic carrier sheet is made from fibers column 2, lines 63-72).

Regarding claim 26, Schmidt discloses that the tobacco composition has a binder (column 1, lines 7-12).
 
Regarding claim 27, Schmidt discloses that the tobacco sheets have triethylene glycol humectant (table 1), which applicant’s specification teaches is an aerosol former (page 5, lines 25-28).

Regarding claim 28, Grunwald teaches that the carrier and tobacco slurry have the same width (figure 1).

Regarding claim 29, Grunwald teaches that the weight of the carrier sheets is between 15 and 20 grams per square meter (column 2, lines 57-62).

Regarding claim 30, modified Schmidt teaches all the claim limitations as set forth above. Grunwald additionally teaches that the carrier sheets have a weight of 15 to 20 grams per square meter (column 2, lines 57-62), which is considered to meet the claim limitation of about 14 grams per square meter.

Regarding claim 34, Schmidt discloses that the tobacco powder is mixed only with the binder prior to being made into a sheet (column 4, lines 42-57).

Regarding claim 41, Grunwald teaches that the fleece is made is in the form of a carrier sheet matrix made from cellulosic fibers (column 4, lines 68-75).

Regarding claim 43, Mua teaches that the glycerin is present at 11-12% of the bandcast material (column 15, lines 15-45).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) as applied to claim 21 above, and further in view of Bowen (US 5,462,073).

Regarding claim 31, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach a porosity of the sheet.
Bowen teaches a sheet of reconstituted tobacco for wrapping a cigarette (column 2, lines 46-62) having a porosity of 150 CORESTA to 250 CORESTA (column 3, lines 39-46).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco sheet and fibers of modified Schmidt with the porosity of Bowen. One would have been motivated to do so since Bowen teaches a sheet of tobacco that is suitable for use as a cigarette wrapper.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) and Mua (US 8,136,533) as applied to claim 21 above, and further in view of Gellatly (US 5,724,998), as evidenced by Mesh vs. Micron Comparison Chart (already of record).

Regarding claim 32, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach a tobacco particle size.
Gellatly teaches a reconstituted tobacco sheet (abstract) made from tobacco dust having a particle size of 400 mesh so that the particles are more quickly and completely reacted with the binder to form the slurry (column 8, lines 5-12).
Mesh vs. Micron Comparison Chart teaches that a 400 mesh size is equivalent to 0.037 mm (middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco particles of modified Schmidt with the particle .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) and Mua (US 8,136,533) as applied to claim 26 above, and further in view of Toft (US 4,821,749).

Regarding claim 33, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach the amount of binder material.
Toft teaches a tobacco material having a binding agent that provides cohesion of particles to each other (column 8, lines 54-64) at 2-4% dry weight of the overall composition (column 9, lines 1-11).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco particles of modified Schmidt with the binding agent weight of Toft. One would have been motivated to do so since Toft teaches a binding agent that provides effective particle cohesion.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) and Mua (US 8,136,533) as applied to claim 26 above, and further in view of Houminer (US 4,509,537) and Shinozaki (US 2013/0133675).

Regarding claim 35, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach (a) applying a flavorant to the carrier and (b) the flavorant being nicotine.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier of modified Schmidt with the flavor additive of Houminer. One would have been motivated to do so since Houminer teaches incorporating a flavorant into fibrous reconstituted tobacco web.
Regarding (b), Shinozaki teaches a smokeless flavor inhaler [0001] having a sheet of reconstituted tobacco [0095] that is flavored with nicotine [0148].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nicotine of Shinozaki for the flavor of Houminer. One would have been motivated to do so since Shinozaki teaches that nicotine is a suitable flavorant for reconstituted tobacco.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 4,144,894) in view of Bandel (US 2,769,734) and Grunwald (US 3,003,895) and Mua (US 8,136,533) as applied to claim 26 above, and further in view of Houminer (US 4,509,537) and Nicholls (US 2008/0216854).

Regarding claim 35, modified Schmidt teaches all the claim limitations as set forth above. Modified Schmidt does not explicitly teach (a) applying a flavorant to the carrier and (b) the flavorant being nicotine.
Regarding (a), Houminer teaches a flavor additive for a tobacco article (column 2, lines 4-8) that is incorporated into a fibrous web of reconstituted tobacco (column 4, lines 16-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carrier of modified Schmidt with the flavor additive of 
Regarding (b), Nicholls teaches applying a solution containing a vanilla flavorant [0019] to a sheet [0017] of reconstituted tobacco [0010].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vanilla of Nicholls for the flavor of Houminer. One would have been motivated to do so since Nicholls teaches that vanilla is a suitable flavorant for reconstituted tobacco.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the references cited in the prior Office action do not teach the ranges of the instant claims and that the references cited in the prior Office action are not concerned with aerosol generating articles, and (b) that the Office action presents case law citations without sufficient explanation.
Regarding (a), applicant’s arguments do not address the interpretation as set forth above in the Claim Interpretation section that the limitation does not serve to limit the claim since the body of the claim fully sets forth all the claimed process steps. Instead, applicant’s arguments focus on the different purposes of the references from the claimed invention without setting forth whether or how the different purposes require a different sheet composition. Furthermore, applicant’s arguments never address the teaching of Mua that a glycerin concentration within the claimed range provides pliable reconstituted tobacco wraps (column 2, lines 42-52). Finally, even if the limitation were considered, the cited references would still meet it since applicant has presented no evidence that the final chemical composition and structure of the material of modified Schmidt has the same structure as the claimed material, indicating that one of ordinary skill in the art would expect it to form an aerosol when heated In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I.
Regarding (b), applicant makes this assertion without pointing to any specific instance where case law was improperly applied or presented without sufficient explanation. Since no specific arguments are presented the Examiner reiterates that all case law throughout the instant Office action is presented with sufficient explanation without discussion of any particular instance. For instance, regarding the citations of Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)), applicant states guidelines regarding the application of case law but does not specifically address the conclusion that one of ordinary skill in the art would find it obvious to reverse the order of steps to form the tobacco sheet with a reinforcing fleece based on the substantially equivalent function and results of the two process, in line with the guidelines referred to by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715